1112/20{8ASE 3:17-Cv-03226-MAS-D&Ao4 DecuMmeral Grape 24 lash OMRG/19 ofpaaeudeOfae PagelD: 1162

ORDINANCE NO. 04-17
AN ORDINANCE OF THE TOWNSHIP OF JACKSON,
COUNTY OF OCEAN, STATE OF NEW _ JERSEY,
AMENDING AND SUPPLEMENTING CHAPTER 244 OF
THE TOWNSHIP CODE OF THE TOWNSHIP OF
JACKSON, ENTITLED “LAND USE AND DEVELOPMENT
REGULATIONS”

NOW, THEREFORE, BE IT ORDAINED, by the governing body of the
Township of Jackson, County of Ocean, State of New Jersey, as follows:

SECTION 1. The Township Code of the Township of Jackson is hereby
amended and supplemented so as to amend Chapter 244, entitled “Land Use and Development
Regulations,” so as to amend §244-6 so as to add and arrange alphabetically the following
definition:

DORMITORY

Any building, or portion thereof, designed or converted to contain living quarters

which are provided as residences or for overnight sleeping for individuals or groups

operated as an accessory use to a school, college, university, boarding school,
convent, monastery, non-profit educational institution, religious order, or other.

SECTION 2. The Township Code of the Township of Jackson is hereby
amended and supplemented so as to amend Chapter 244, entitled “Land Use and Development
Regulations,” so as to amend Article X entitled “General Provision” so as to create a new
section, §244-176.1 which shall be entitled “Prohibited Uses” which shall read as follows:

A. All uses not expressly permitted in any given district are expressly prohibited in
such district. No structure or addition thereto shall be built, moved or
remodeled and no land shall be used, occupied, reoccupied, designed or
improved for use or occupancy except for a use that is expressly permitted

Allen Stret Profesional Ceeer within the zone.

B. The following shall be prohibited as principal or accessory uses or structures in

all zoning districts within the Township of Jackson:

 

 

OBY08777

 

https://storzer-associates.nextpoint.com/case/30350002/printable_documents/663 1/2
1142/20{8ase 3:17-cv-03226-MAS-DérdAo4 Do Cunenat Ghia 244 iletbhORAR6/1 Prohageuzeoa2 PagelD: 1163

*

GILMORE & MONAHAN
A Profersioaal Corporation
COUNSELLORS AT LAW

Alles Street Professional Center’
‘Ten Allen Street
P.O, Bax 1540
Tous River, New Jersey 08784

 

(1) Dormitories

SECTION 3. All ordinances or parts of ordinances inconsistent herewith are

hereby repealed.

SECTION 4. If any section, subsection, sentence, clause, phrase or portion of
this ordinance is for any reason held to be invalid or unconstitutional by a court of competent
jurisdiction, such portion shall be deemed a separate, distinct and independent provision, and
such holding shall not affect the validity of the remaining portions hereof.

SECTION 5. This ordinance shall take effect after second reading and
publication as required by law.

Date:

 

MAYOR MICHAEL REINA
NOTICE

NOTICE IS HEREBY GIVEN that the foregoing ordinance was introduced and passed by
the Township Council on first reading at a meeting of the Township Council of the Township of
Jackson held on the 14" day of February, 2017, and will be considered for second reading and final
passage at a regular meeting of the Township Council to be held on the 28" day of February, 2017
at 7:30 p.m., or as soon thereafter as this matter can be reached, at the Jackson Township Municipal
Building, located at 95 West Veterans Highway, Jackson, New Jersey, at which time and place any
persons desiring to be heard upon the same will be given the opportunity to be so heard.

 

Ann Marie Eden
Township of Jackson

I, Ann Marie Eden, Municipal Clerk of the Township of Jackson in the County of Ocean,

State of New Jersey hereby certify that the above is a true copy of Ordinance No. adopted
by the Township Council on the day of , 2017.
Date:

Ann Marie Eden, RMC
Township Clerk

 

OBY08778

https://storzer-associates.nextpoint.com/case/30350002/printable_documents/663

2/2
